Citation Nr: 9924045	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-33 005A	)	DATE
	)
	)


THE ISSUE

Whether the August 1974 decision of the Board of Veterans 
Appeals (Board) denying a rating in excess of 20% for 
residuals of a laminectomy for a herniated intervertebral 
disc should be revised or reversed on the grounds of clear 
and unmistakable error (CUE). 

(The issue of entitlement to an effective date prior to 16 
April 1992 for the grant of a 40% rating for residuals of a 
laminectomy for a herniated intervertebral disc is the 
subject of a separate Board decision under Docket No. 95-29 
504.)



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from January 1968 to July 
1971.  This matter arises as an exercise of the Board's 
original jurisdiction under Public Law No. 105-111, 111 Stat. 
2271 (21 November 1997) (codified at 38 U.S.C.A. §7111) and 
64 Fed. Reg. 2134 (1999) (to be codified at 38 C.F.R. Part 
20, Subpart O) pursuant to the veteran's motion alleging CUE 
in the August 1974 Board decision which denied a rating in 
excess of 20% for residuals of a laminectomy for a herniated 
intervertebral disc.  

In August 1995, the veteran made allegations of CUE in the 
August 1974 Board decision which denied a rating in excess of 
20%.  By decision of December 1996, the Board denied an 
effective date prior to 16 April 1992 for the grant of a         
40% rating, to include the issue of CUE in the August 1974 
Board decision as the basis for failure to assign an earlier 
effective date, on the grounds that the veteran's CUE claim 
was without legal merit, inasmuch as that Board decision was 
not, as a matter of law, subject to a claim of CUE under 38 
C.F.R. § 3.105(a).  Smith v. Brown, 35 F. 3d 1516 (Fed. Cir. 
1994); Duran v. Brown, 7 Vet. App. 216 (1994).  

The veteran appealed the December 1996 Board decision to the 
U.S. Court of Appeals for Veterans Claims (known as the U.S. 
Court of Veterans Appeals prior to March 1999) (hereinafter, 
the "Court").  On 21 November 1997, during the pendency of 
this appeal, the U.S. Congress enacted Public Law No. 105-
111,      111 Stat. 2271, with amendments codified at 38 
U.S.C.A. § 7111 that permit challenges to Board decisions on 
the grounds of CUE and apply to claims pending on that date.  
VAOPGCPREC 1-98.    

This case is currently before the Board pursuant to a 
February 1998 Order of the Court wherein the December 1996 
Board decision which denied an earlier effective date for the 
grant of a 40% rating was vacated, and that issue was 
remanded to the Board for further development and 
readjudication in accordance with instructions contained in a 
January 1998 Motion for Remand of the VA General Counsel.  
Citing Karnas v. Derwinski, 1 Vet. App. 308 (1991), those 
instructions were that readjudication of the veteran's claim 
regarding CUE in the August 1974 Board decision should be 
effected under the new law codified at 38 U.S.C.A. § 7111.  
The veteran appealed the Court's Order to the U.S. Court of 
Appeals for the Federal Circuit, which dismissed the appeal.    

The Board's Rules of Practice were amended to implement the 
new law, and the final rules pertaining to revision of the 
Board's decisions on the grounds of CUE were published in the 
Federal Register in January 1999 and became effective on 
12 February 1999.  64 Fed. Reg. 2134 (1999) (to be codified 
at 38 C.F.R. Part 20, Subpart O).  The Board mailed a copy of 
those rules to the veteran as attachments to February and 
March 1999 letters.

The allegations of CUE in the August 1974 Board decision are 
addressed as a separate matter in this decision under Docket 
No. 97-33 005A pursuant to Chairman's Memorandum No. 01-99-12 
(26 March 1999), which provides in paragraph 3(d) that the 
issue of whether a prior Board decision involves CUE will be 
addressed in a decision separate from decisions on other 
issues, and paragraph 4(d) that cases before the Board for 
review of a prior Board decision for CUE under 38 U.S.C.A. 
§ 7111 must always be assigned a separate docket number.  See         
64 Fed. Reg. 7090 (1999) (to be codified at 38 C.F.R. § 
20.1405(a)(1)).         


FINDINGS OF FACT

1. By decision of August 1974, the Board denied a rating in 
excess of 20% for residuals of a laminectomy for a 
herniated intervertebral disc.

2. The August 1974 Board decision was reasonably supported by 
the evidence then of record, and the denial of a rating in 
excess of 20% was not an error about which reasonable 
minds could not differ.


3. The veteran has challenged the VA regulations implementing 
the law providing for adjudication of motions for review 
of prior Board decisions on the grounds of CUE as being 
void for vagueness and thus constituting a deprivation of 
his constitutional right to due process of law.


CONCLUSIONS OF LAW

1. The August 1974 Board decision denying a rating in excess 
of 20% for residuals of a laminectomy for a herniated 
intervertebral disc was not clearly and unmistakably 
erroneous.  38 C.F.R. § 1155 (West 1991); 38 C.F.R. Part 
4, Diagnostic Codes 5292, 5293 (as in effect in 1974); 
Public Law No. 105-111, 111 Stat. 2271 (21 November 1997) 
(codified at 38 U.S.C.A. § 7111); 64 Fed. Reg. 2134 (1999) 
(to be codified at 38 C.F.R. Part 20, Subpart O)

2. The Board is without jurisdictional authority to review a 
constitutional challenge to the VA regulations 
implementing the law providing for adjudication of motions 
for review of prior Board decisions on the grounds of CUE.                 
38 U.S.C.A. §§ 511, 7104 (West 1991); Public Law No. 105-
111, 111 Stat. 2271 (21 November 1997) (codified at 38 
U.S.C.A. § 7111); 38 C.F.R. § 20.101 (1998); 64 Fed. Reg. 
2134 (1999) (to be codified at 38 C.F.R. Part 20, Subpart 
O).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in effect, that the August 1974 Board 
decision denying a rating in excess of 20% for residuals of a 
laminectomy for a herniated intervertebral disc was clearly 
and unmistakably erroneous, because the Board erroneously 
evaluated the medical evidence of record at that time and 
erroneously assigned a 20% rating.  He asserts that the 
correct application of the schedular criteria to the evidence 
of record in 1974 should have entitled him to a 40% rating 
for his residuals of a laminectomy.  He states that the 
symptoms and clinical findings pertaining to his back which 
served as the basis for the assignment of a 20% rating in 
1974 are substantially the same as symptoms and clinical 
findings which served as the basis for the assignment of a 
40% rating effective from 1992.  In written argument dated in 
August 1997, he asserted that the 1974 Board decision was 
clearly and unmistakably erroneous based on the failure to 
have considered and applied many cited precedent decisions of 
the Court dated from 1992 to 1996 which establish a basis for 
an increased disability rating based on interpretation of VA 
law and regulations including the Schedule for Rating 
Disabilities (38 C.F.R. Part 4).  In written argument dated 
in January 1998, the veteran claimed the VA's failure in its 
duty to assist him as a component of his CUE allegations.  In 
written argument dated in April 1999, the veteran challenged 
the VA regulations (64 Fed. Reg. 2134 (1999) (to be codified 
at 38 C.F.R. Part 20, Subpart O)) implementing Public Law No. 
105-111, 111 Stat. 2271 (21 November 1997) (codified at 38 
U.S.C.A. § 7111) as being void for vagueness and thus 
constituting a deprivation of his constitutional right to due 
process of law. 

By rating action of January 1973, the RO granted service 
connection for residuals of a laminectomy for a herniated 
intervertebral disc, and a 20% rating was assigned from 
December 1972 under Diagnostic Code 5293 of the VA's Schedule 
for Rating Disabilities (38 C.F.R. Part 4).  That 20% rating 
was confirmed by rating action of December 1973.  The veteran 
appealed the 20% rating, and by decision of August 1974, the 
Board denied a rating in excess of 20%.  That Board decision 
on the merits subsumed both the January and December 1973 
rating actions such that they are no longer subject to a CUE 
challenge.  Donovan v. Gober, 10 Vet. App. 404 (1997), aff'd 
sub. nom. Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998).  
By decision of August 1994, the Board granted an increased 
rating to 40% for the veteran's back disability, and the RO 
implemented that decision by rating action subsequently in 
August 1994 and assigned 16 April 1992 as the effective date 
of the 40% rating.   

The evidence of record at the time of the August 1974 Board 
decision which denied a rating in excess of 20% for the 
veteran's back disability included the service medical 
records.  Myofascitis of the right lumbosacral area and mild 
lumbosacral strain were diagnosed in March 1968.  The veteran 
complained of intermittent back pain in December 1968.  The 
impression in November 1969 was lumbosacral strain.  The 
veteran complained of recurrent back pain on separation 
physical examination of June 1971.  In July 1971, the 
examiner noted low back strain initially in November 1969 
with recurrence in 1971 and normal X-rays; the disorder was 
felt to be non-disabling, with no complications or sequelae.  
The spine was normal on separation examination of June 1971.    

In a July 1971 report of medical history, P. McCue, M.D., 
stated that the veteran had had no serious diseases or 
disabilities and no fractures or injuries, and was currently 
receiving no treatment or medications.  

Post service, the veteran was seen in the Harvard University 
Health Services (HUHS) outpatient clinic in early February 
1972 with a history of persistent, intermittent stiffness in 
the lumbosacral area since a low back injury 2 years ago.  
Little tenderness and good mobility was noted.  On orthopedic 
evaluation a couple of days later, there were restrictions on 
straight leg raising bilaterally, with about  20 degrees of 
range on the right and about 40 degrees on the left.  There 
was some weakness of the great toe extensor, some weakness of 
inversion of the right foot, and restriction of trunk flexion 
and right lateral flexion.  The examiner concluded that the 
findings indicated an intervertebral disc protrusion of L4-5.  
X-rays of the lumbosacral spine in mid-February 1972 revealed 
normal-appearing vertebral bodies and intervertebral spaces 
and smooth articulations.  There were atypical articulations 
between L-5 and S-1.  The sacroiliac joints were normal.  The 
radiologist concluded that there was no pathology.

When seen in the HUHS outpatient clinic in late February 
1972, the veteran reported having continuing low back pain 
with some radiation into the right buttock.  Current 
examination showed restriction of straight leg raising to 
about    20 degrees on the right side and about 45 degrees on 
the left, with weakness of the right great toe extensor and 
slight weakness of inversion of the right foot.  Spinal  X-
rays were noted to have been unremarkable.  The examiner 
concluded that the findings indicated a disc protrusion at 
L4-5, and myelography and a laminectomy were planned.  

In March 1972, the veteran was hospitalized at the New 
England Deaconess Hospital with an approximately 3-year 
history of low back and bilateral sciatic pain, with reported 
marked restriction of trunk motion by involuntary lumbar 
muscle spasm and restriction of straight leg raising with 
some weakness about the feet.  A lumbar myelogram showed a 
convincing indentation of the dye column at L5-S1 on the 
right, characteristic of a disc protrusion at that level.  
During his hospital course, a laminectomy was performed at 
L5-S1 with excision of a large extruding inter-vertebral 
disc, following which the veteran made good progress.  The 
pathologic diagnosis of disc tissue was degenerating 
fibrohyaline cartilage.  The discharge diagnosis was 
intervertebral disc protrusion at L5-S1.

Follow-up HUHS outpatient treatment records of April 1972 
noted that very satisfactory nerve root decompression had 
been accomplished with the excision of disc material, and the 
veteran had had a fully-uneventful post-operative course.  
His wound was noted to have healed well without inflammation, 
and he had a greatly-improved range of motion: he had been 
noted previously to have a very tight, spastic back with 
inability to reverse his lumbar lordosis on forward flexion, 
but this was now much more mobile, and he did in fact reverse 
the lordosis.  The examiner felt that the veteran would 
ultimately have a fully-satisfactory recovery.

The back was normal on general physical examination at the 
HUHS in July 1972, with a scar from the disc surgery.  The 
examiner noted a postoperative disc.   

Follow-up HUHS outpatient treatment records of October 1972 
noted that the veteran had made a very fine recovery from a 
laminectomy and disc excision.  He had no complaints other 
than a slight thickening or numbness in the right heel.  
There was no objective abnormality to sensory testing, as the 
veteran felt a pinprick essentially over the entire lower 
extremity, and there was no patch of sensory loss.  There was 
normal muscle power throughout and full range of motion in 
the trunk.  The right ankle reflex was somewhat depressed.  
The surgical incision was well-healed.  The doctor commented 
that it seemed unlikely that the veteran would have any 
further back difficulty if he followed a program of 
therapeutic exercise.

In December 1972, the VA received the veteran's original 
claim for service connection for residuals of a laminectomy 
for a herniated intervertebral disc.

On VA orthopedic examination of January 1973, the veteran 
reported no time lost from his student activities in the past 
year due to his back disability.  He stated that his back 
felt "pretty good."  On examination of the lumbosacral 
spine, the veteran's gait was normal.  There was a flat 
lumbar curve and a healed lumbar operative scar.  Flexion was 
to within 3 inches of the floor, with a good curve.  Backward 
and side bending was slightly limited.  Straight leg raising 
was to 75 degrees bilaterally.  An ankle jerk was sluggish.  
Motor power was good.  X-rays revealed a straightened lumbar 
lordotic curve, narrowing of the L5-S1 interspace, and spina 
bifida occulta of the first sacral segment, with no other 
significant changes.  The diagnosis was residuals of a 
laminectomy for a herniated intervertebral disc. 

In mid-February 1973, the veteran was seen in the HUHS 
outpatient clinic with complaints of back pain with skiing 
and sexual intercourse.  He stated that he had been too busy 
to perform prescribed back exercises.

In a statement of late February 1973, the veteran claimed an 
increased rating for his back disability.  He complained of 
occasional pinpricks of pain and paresthesias in the buttocks 
when he sat in a certain slumped position, and spinal pain 
and soreness lasting for several days after running fast and 
after sexual intercourse.  He reiterated certain complaints 
related to the back, including occasional numbness in the 
right heel, in another statement which was received in 
September 1973.   

On VA orthopedic examination of November 1973, the veteran 
reported no time lost from his student activities or work 
during the period from September 1971 to the present time due 
to his back disability.  He currently complained of pain when 
carrying heavy stacks of documents and after sexual 
intercourse, and numbness in the right heel.  On examination, 
the examiner noted excellent muscles and a well-healed, non-
tender, 4-inch post-laminectomy scar in the lumbosacral area.  
There was no tenderness over the lumbosacral area.  There was 
excellent range of motion on forward bending to about 100 
degrees, and lateral bending was free to about     25 
degrees.  There was free range of motion in both lower 
extremities (hips and knees), and the veteran was noted to 
move around easily.  The thighs and calves measured equally 
in circumference.  X-rays of the lumbosacral spine revealed 
no defects in the spinous processes or the laminae.  The 
apposed margins of the         5th lumbar body and the sacrum 
were unusually sharp, and the radiologist commented that this 
might be the site of the previous disc surgery.  There was no 
abnormal curvature, and the sacroiliac joints appeared 
normal.  The diagnosis was status after laminectomy for 
removal of the L5-S1 disc in 1972.

On VA neurological examination of November 1973, the veteran 
complained of paresthesias when walking, and numbness on the 
sole of the right foot whenever he had marked low back pain.  
The examiner noted that the veteran was rather nonspecific in 
regard to how these complaints interfered with his work.  On 
current examination, there was no right leg atrophy.  A right 
knee reflex was elicited, but the right ankle reflex was 
greatly diminished, with only a minimal response, so that for 
practical purposes the ankle reflex could be considered as 
not elicited.  There was diminution of sensation to 
superficial and deep touch as well as to pinprick along the 
dorsolateral aspect of the thigh and right leg and extending 
to the lateral side of the dorsum and the sole of the right 
foot.  Reflexes in the left lower extremity were normal, and 
no impairment of sensation could be elicited.  Gait, balance, 
and coordination were not impaired.  The Romberg test was 
negative.  The heel-to-shin test could be performed in both 
legs.  The diagnosis was right lumbosacral plexus 
radiculopathy secondary to laminectomy for herniated 
intervertebral disc, which the examiner opined was productive 
of moderate incapacity.      

In his January 1974 Notice of Disagreement with the 20% 
rating assigned the back disability, the veteran argued that 
the clinical findings established that he was restricted from 
any energetic use of the torso and legs, and that he was thus 
entitled to a rating in excess of 20%.  He asserted that his 
back disability was productive of a pronounced employment 
handicap, inasmuch as his job required him to sit or stand 
for over 12 to 14 hours per day, leaving him exhausted.  He 
stated that carrying briefcases with 40 to 50 pounds of 
documents to meetings and in and out of airports during the 
course of his work caused him back pain and right leg 
numbness.  

In his June 1974 Substantive Appeal in support of a rating in 
excess of 20%, the veteran argued that the finding of a lack 
of response in his Achilles tendon on VA examination of 
November 1973 warranted a 60% disability rating.  He asserted 
that a 40% rating was warranted by virtue of his documented 
disease of the spinal nerves and restricted activity.    

Under the applicable criteria, a decision by the Board is 
subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  Public Law No. 105-111, 111 Stat. 2271 (21 
November 1997) (codified at 38 U.S.C.A. § 7111(a)).  Review 
to determine whether CUE exists in a final Board decision may 
be initiated by a party to that decision.  Public Law No. 
105-111, 111 Stat. 2271 (21 November 1997) (codified at 38 
U.S.C.A. §§ 501(a) and 7111); 64 Fed. Reg. 2134, 2139 (1999) 
(to be codified at 38 C.F.R. § 20.1400(a)).  In implementing 
38 U.S.C.A. § 7111, the U.S. Congress intended the VA to 
follow the established case law defining CUE found primarily 
in the precedent decisions of the Court.  64 Fed. Reg. 2134, 
2137 (1999).  See Russell v. Principi, 3 Vet. App. 310 
(1992); Fugo v. Brown, 6 Vet. App. 40 (1993); Crippen v. 
Brown, 9 Vet. App. 412 (1996); Berger v. Brown, 10 Vet. App. 
166 (1997).   

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  64 
Fed. Reg. 2134, 2139 (1999) (to be codified at 38 C.F.R. 
§ 20.1403(a)).    

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
64 Fed. Reg. 2134, 2139 (1999) (to be codified at 38 C.F.R. 
§ 20.1403(b)(1)).  To warrant revision of a Board decision on 
the grounds of CUE, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1403(c)).  Examples of situations 
that are not CUE are a changed diagnosis (a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision), the VA's failure to fulfill the duty to 
assist, and evaluation of evidence (a disagreement as to how 
the facts were weighed or evaluated).  64 Fed. Reg. 2134, 
2139 (1999) (to be codified at 38 C.F.R. § 20.1403(d)).  CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  64 Fed. Reg. 2134, 2139 (1999) 
(to be codified at 38 C.F.R. § 20.1403(e)).  

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  64 Fed Reg. 2134, 2139 (1999) (to be 
codified at         38 C.F.R. § 20.1404(b)).  No new evidence 
will be considered in connection with the disposition of a 
motion for revision of a Board decision based on CUE.  64 
Fed. Reg. 2134, 2140 (1999) (to be codified at 38 C.F.R. 
§ 20.1405(b)).    

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

A 20% rating is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40% rating requires 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  A 60% rating requires pronounced 
intervertebral disc syndrome with persistent sciatic neuritis 
with characteristic pain and demonstrable muscle spasm, an 
absent tendo Achilles reflex, or other nerve pathology 
appropriate to the site of the diseased disc and little 
intermittent relief.  38 C.F.R. Part 4, Diagnostic Code 5293 
(as in effect in 1974).  Moderate limitation of motion of the 
lumbar spine warrants a 20% rating.  A 40% rating requires 
severe limitation of motion.  38 C.F.R. Part 4, Diagnostic 
Code 5292.

After a review of the record, the Board concludes that the 
August 1974 Board decision denying a rating in excess of 20% 
for residuals of a laminectomy for a herniated intervertebral 
disc was reasonably supported by the evidence then of record, 
and is not clearly and unmistakably erroneous, as the 
clinical findings did not warrant a rating in excess of 20% 
under any applicable rating criteria.  In denying a rating in 
excess of 20%, the Board notes that the 1974 Board decision 
reviewed the veteran's medical history pertaining to his 
laminectomy and properly focused upon the current degree of 
severity of the residuals of that laminectomy as recorded on 
the most recent VA examination of November 1973.  Current 
review of the evidence in the file at the time of the 1974 
Board decision includes the October 1972 findings indicating 
no objective abnormality to sensory testing, normal muscle 
power throughout, full range of trunk motion, and a somewhat-
depressed right ankle reflex, and the medical opinion that 
the veteran had made a very fine recovery from a March 1972 
laminectomy and disc excision - findings which the Board 
concludes clearly did not warrant a 40% rating under either 
Code 5293 or 5292 which require severe intervertebral disc 
syndrome with recurring attacks with intermittent relief or 
severe limitation of motion of the lumbar spine, 
respectively.  

Neither do the January 1973 VA examination findings of 
flexion to within 3 inches of the floor, slight limitation of 
backward and side bending, straight leg raising to 75 degrees 
bilaterally, a sluggish ankle jerk, and good motor power 
indicate severe intervertebral disc syndrome or severe 
limitation of lumbar spine motion which would warrant a 40% 
rating under Code 5293 or 5292, respectively.

Similarly, the November 1973 VA examination findings of a 
non-tender lumbosacral area, excellent range of motion on 
forward bending to about             100 degrees, lateral 
bending free to about 25 degrees, free range of motion in 
both lower extremities, equal circumferential measurement of 
the thighs and calves, no right leg atrophy, an elicited 
right knee reflex, a minimal right ankle reflex so diminished 
as to be practically considered unelicited, diminution of 
sensation in the right lower extremity, normal reflexes in 
the left lower extremity without impairment of sensation, 
unimpaired gait, balance, and coordination, a negative 
Romberg test, ability to perform the heel-to-shin test 
bilaterally, and the orthopedic examiner's observation that 
the veteran was able to move around easily do not indicate 
severe intervertebral disc syndrome or severe limitation of 
lumbar spine motion warranting a 40% rating under Code 5293 
or 5292, respectively.  In reaching this conclusion, the 
Board also notes the orthopedic examiner's observation 
regarding the veteran's lack of specificity as to how his 
complaints of paresthesias and right sole numbness interfered 
with his work, and attaches considerable probative value to 
the neurological examiner's opinion that the veteran's 
diagnosed right lumbosacral plexus radiculopathy was 
productive of no more than moderate incapacity.  

While in January 1974 the veteran contended that his back 
disability was productive of a pronounced employment 
handicap, the Board, in evaluating the degree to which the 
veteran's service-connected back disability impairs him 
industrially, attaches greater probative value to the medical 
opinions and notations in the record to the effect that in 
October 1972 he was felt to have made a very fine recovery 
from his back surgery; in January 1973 he reported no time 
lost from his student activities in the past year due to his 
back disability; and in November 1973 he reported no time 
lost from his student activities or work during the period 
from September 1971 to the present time due to his back 
disability, he was nonspecific in regard to how his back 
complaints interfered with his work, and a physician 
concluded that the back disability was productive of no more 
than moderate incapacity.

The Board finds without merit the June 1974 contention that 
the November 1973 finding of a lack of response in the 
Achilles tendon warranted a 60% disability rating, inasmuch 
as an absent tendo Achilles reflex is only one of a number of 
clinical findings which must be shown present to warrant a 
60% rating under Code 5293.  Although the November 1973 
findings did show a minimal right ankle reflex so diminished 
as to be practically considered unelicited, as well as 
diminution of sensation in the right lower extremity, other 
pathology required for a 60% rating, such as pronounced 
intervertebral disc syndrome with persistent sciatic neuritis 
with characteristic pain and demonstrable muscle spasm or 
other nerve pathology appropriate to the site of the diseased 
disc and little intermittent relief, was clearly not 
objectively demonstrated.  To the contrary, the November 1973 
clinical findings showed no tenderness over the lumbosacral 
area; there was no right leg atrophy; a right knee reflex was 
elicited; reflexes were normal in the left lower extremity, 
with no sensory impairment; gait, balance, and coordination 
were unimpaired; the Romberg test was negative; the heel-to-
shin test could be performed bilaterally; and the examining 
physician opined that the veteran's right lumbosacral plexus 
radiculopathy was productive of no more than moderate 
incapacity.

On that record, the Board finds that the August 1974 Board 
decision denying a rating in excess of 20% for residuals of a 
laminectomy for a herniated intervertebral disc represented a 
reasonable exercise of rating judgment, and was clearly not 
an error about which "reasonable minds could not differ" as 
contemplated by 64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1403(a)).  After review of the 
veteran's motion, the Board is satisfied that the correct 
facts, as they were known at the time, were before the Board 
in August 1974, and that the law and regulatory provisions 
extant at the time including the rating criteria in the VA 
Schedule for Rating Disabilities were correctly applied to 
the evidence of record in 1974 to affirm a 20% rating for 
residuals of a laminectomy for a herniated intervertebral 
disc.  

The Board has considered the contention that the symptoms and 
clinical findings pertaining to the back which served as the 
basis for the assignment of a 20% rating in 1974 are 
substantially the same as symptoms and clinical findings 
which served as the basis for the assignment of a 40% rating 
effective from 1992.  However, only the evidence of record in 
the claims folder at the time of the August 1974 Board 
decision may be considered in ruling on the motion alleging 
CUE in that decision.  See 64 Fed. Reg. 2134, 2139 (1999) (to 
be codified at 38 C.F.R. § 1403(b)(1)); Rivers v. Gober, 10 
Vet. App. 469 (1997); see Russell (CUE can only be found 
based upon the record and law that existed at the time of the 
prior adjudication in question); Damrel v. Brown, 6 Vet. App. 
242, 245 (1996).  No new evidence will be considered in 
connection with the disposition of a motion for revision of a 
Board decision based on CUE.  64 Fed. Reg. 2134, 2140 (1999) 
(to be codified at            38 C.F.R. § 20.1405(b)).  Thus, 
the Board may not consider post-1974 medical findings or the 
basis for a determination granting a 40% rating from 1992 in 
reaching a determination as to whether a 1974 Board decision 
was clearly and unmistakably erroneous.  Rather, the sole 
question for determination is whether the 1974 Board decision 
was clearly and unmistakably erroneous in denying a rating in 
excess of 20% for the veteran's back disability based on the 
evidence in the claims folder at the time of that 
determination, and the Board, for the reasons and bases 
explained in detail above, has found no such error therein.

The Board has also considered the veteran's assertion that 
the 1974 Board decision was clearly and unmistakably 
erroneous in failing to have considered and applied many 
cited precedent Court decisions dated from 1992 to 1996 which 
establish a basis for an increased disability rating based on 
interpretation of VA law and regulations including the 
Schedule for Rating Disabilities (38 C.F.R. Part 4).  
However, only the law extant at the time of the decision in 
question may be considered in determining whether the Board 
committed CUE at the time of the decision in question.  64 
Fed. Reg. 2134, 2139 (1999) (to be codified at 38 C.F.R. 
§ 20.1403(b)(1)); Russell, 3 Vet. App. at 313.  

First, the 1974 Board decision was rendered prior to the 
effective date of the law which provides for judicial review 
of Board decisions.  Public Law No. 100-687, § 301(a) (18 
November 1988), 102 Stat. 4113.  Thus, no Court precedent was 
applicable to the 1974 Board decision.  The Board members who 
considered the veteran's appeal in 1974 included a physician 
who reviewed the evidence then of record and signed the 
decision.  The Court's decision holding that Board panels 
could consider only independent medical evidence to support 
their findings and could not rely on their own 
"unsubstantiated medical conclusions" was not rendered 
until 1991.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Second, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  64 Fed. Reg. 
2134, 2139 (1999) (to be codified at 38 C.F.R. § 20.1403(e)); 
see Smith (Rose) v. West, 11 Vet. App. 134, 137 (1998), 
quoting Berger, 10 Vet. App. at 170.  See also VAOPGCPREC 25-
95 (a collaterally-attacked decision's application of a 
regulation, which is subsequently invalidated by a court, is 
not "obvious" error (i.e., CUE)).  Thus, the Board finds 
that new interpretations of law and regulations from holdings 
of the Court from 1992 to 1996 could not possibly be the 
basis for an adjudicative error by the Board in 1974.  
Moreover, the Board finds that the Board in 1974 reasonably 
ascertained the facts of this case and correctly applied the 
VA law and regulations including the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) to deny a rating in excess of 
20% for the veteran's residuals of a laminectomy.

With respect to the veteran's contention that the VA failed 
in its duty to assist him as a component of his CUE 
allegations, the Board notes that any such failure serves as 
no basis for a CUE claim, inasmuch as 64 Fed. Reg. 2134, 2139 
(1999) (to be codified at 38 C.F.R. § 20.1403(d)) 
specifically provides that the VA's failure to fulfill the 
duty to assist is not a situation that is CUE.  See also 
Caffrey v. Brown,    6 Vet. App. 377 (1994).                                       
          
 
Lastly, the Board has considered the matter of the veteran's 
challenge to the VA regulations implementing the law 
providing for adjudication of motions for review of prior 
Board decisions on the grounds of CUE as being void for 
vagueness and thus constituting a deprivation of his 
constitutional right to due process of law.      38 U.S.C.A. 
§§ 511 and 7104 provide that all questions on claims 
involving benefits under the laws administered by the VA are 
subject to review on appeal to the VA Secretary, decisions in 
such cases to be made by the Board.  In addition, provisions 
of Public Law 105-111, 111 Stat. 2271 (21 November 1997) 
(codified at 38 U.S.C.A. § 7111), permit challenges to Board 
decisions on the grounds of CUE as an exercise of the Board's 
original jurisdiction.  However, constitutional challenges to 
VA regulations on the grounds of being void for vagueness and 
thus a deprivation of due process of law are not within the 
jurisdiction of the Board.  See 38 C.F.R. § 20.101.  Thus, 
the Board concludes that it has no jurisdictional authority 
to review the veteran's constitutional challenge to the VA 
regulations implementing the law providing for adjudication 
of motions for review of prior Board decisions on the grounds 
of CUE.    


ORDER

The motion to revise or reverse the August 1974 Board 
decision denying a rating in excess of 20% for residuals of a 
laminectomy for a herniated intervertebral disc on the 
grounds of CUE is denied.

(The issue of entitlement to an effective date prior to 16 
April 1992 for the grant of a 40% rating for residuals of a 
laminectomy for a herniated intervertebral disc is the 
subject of a separate Board decision under Docket No. 95-29 
504.)



		
	BRUCE E. HYMAN
Member, Board of Veterans' Appeals


 


